Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. commences purchase of debentures << /NOT FOR DISTRIBUTION TO UNITED STATES NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE UNITED STATES/ TRADING SYMBOLS TSX - CRJ NYSE Amex - CGR >> SASKATOON, April 20 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") is pleased to announce that it has made an offer to purchase (the "Offer to Purchase") a portion of the outstanding 12% senior secured debentures of the Company (the "Debentures"). The Company recently completed a private placement of a total of 8,599,100 units at a price of $0.75 per Unit, for gross proceeds of $6,449,325. Claude intends to use these proceeds, together with $4,050,675 of working capital for a total of $10,500,000 (the "Funds"), which Funds been deposited in trust with its legal counsel, in connection with the Offer to Purchase. The Funds represent approximately 58% of the total outstanding principal amount of the Debentures. The Offer to Purchase consists of an offer from the Company to each holder of Debentures (the "Debentureholders") to purchase 58% of the
